Citation Nr: 0836042	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service-connection for a skin condition, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service-connection for a left ankle 
condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1970 to January 1977.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from August 2005 and September 2007 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in St. Louis, Missouri which denied the veteran's 
claims for entitlement to service connection for PTSD, a skin 
condition due to exposure to Agent Orange, a left ankle 
condition, a lower back condition, sleep apnea, and erectile 
dysfunction.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the St. Louis RO in September 2008.  
The Board notes that during the course of this hearing, the 
veteran withdrew his appeals with regard to the issues of a 
lower back condition, sleep apnea, and erectile dysfunction.  
The transcript of the hearing is associated with the 
veteran's claims folder.

The issue of PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran has a left ankle disability that occurred in 
service or is etiologically related to his active service.

2.  The preponderance of the evidence is against the finding 
that the veteran has a skin condition that occurred in 
service or is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A skin condition was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2005 and February 2008.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claims 
for service connection; the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claims.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until 
the February 2008 letter referenced above.  Despite the error 
as to timeliness, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision because 
his claims were subsequently readjudicated in a supplemental 
statement of the case.  Furthermore, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's service medical records, and post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs, private treatment 
records, VA records, and the appellant underwent VA 
examination in July 2005 to clarify the nature and etiology 
of his claimed skin condition.

As to the issue of obtaining a medical examination or opinion 
with respect to the veteran's left ankle, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination where there is
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
may be associated with military service. Specifically, there 
is no credible lay or medical evidence indicating a 
continuity of symptomatology between any symptoms he 
currently experiences and any symptoms present in service, or 
otherwise relating a current disability to service.  Finally, 
the Board emphasizes that there is no competent medical 
evidence of a current disability of a left ankle disability 
of record.  Therefore, an examination is not warranted under 
the criteria set forth in McLendon.  See also Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claims.

Relevant laws and regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Certain diseases may be presumed to have been incurred in 
service when manifested to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of  
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2007).  In this 
regard, it is noted that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service...."Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 U.S.C.A.
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997), vacated on other grounds 
(Fed. Cir. Dec. 15, 2000).  In order to establish direct 
service connection for a disorder, there must be
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Skin condition

The veteran contends that he has a skin condition as a result 
of in-service exposure to Agent Orange.  See November and 
December 2006 statements in support of claim and September 
2008 Hearing Transcript. 

Though the Board concedes that the veteran was exposed to 
Agent Orange during service, service connection for the 
veteran's diagnosed skin conditions, which include eczema and 
seborrheic keratosis, is not warranted on a presumptive basis 
because these conditions are not listed among the diseases 
recognized as being due to exposure to herbicides under 38 
C.F.R. § 3.307(a)(6) and § 3.309(e). 

Nevertheless, the Board has considered the veteran's claim on 
a direct basis.  In this regard, the Board notes that there 
are no entries in the veteran's SMRs, to include a December 
1977 examination, with respect to a skin condition. 

In a July 2005 VA examination, the veteran was diagnosed with 
eczema of the hands and seborrheic keratosis of the arms and 
back.  The examiner determined that neither of the veteran's 
skin conditions were service-connected.  A January 2008 VA 
outpatient treatment report confirmed the prior diagnosis 
eczema of the hands, but reflects that the condition is 
likely the result of the veteran's profession which causes 
him to use his hands a lot and also causes him to be exposed 
to various chemicals.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against granting service 
connection on a direct basis is not warranted.  As noted a VA 
examiner reviewed the record, and concluded that a 
relationship between the identified disabilities and service 
is unlikely.  This opinion is supported by other credible 
medical evidence of record in the form of a January 2008 
outpatient record relating his eczema to occupational 
chemical exposure.

The Board has also considered the veteran's contentions of a 
continuity of symptomatology since serving in Vietnam.  
However, although the veteran currently reports having skin 
problems in service, his service medical records are negative 
for any complaints or treatment at any time between his 
return from Vietnam and his separation in 1977.  Most 
significantly, the veteran denied any history of skin 
diseases in a medical history form completed in December 
1977.  

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) wherein it was held 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, as discussed in 
detail above, not only do the veteran's service medical 
records fail to document injuries or complaints as he 
described, but these records also reflect that examination in 
December 1977 was normal, and that he specifically denied any 
history of skin diseases in December 1977.  Furthermore, 
during the course of receiving outpatient treatment in 
October 2007 and January 2008, he reported only a 10 to 15 
year history of blistering and peeling in his hands, which 
contradicts the testimony of the veteran and his spouse 
indicating that such symptoms were present since service.  In 
light of the contradictory statements offered by the veteran 
as to his history, the Board finds the statements asserting a 
continuity of symptomatology since service not credible.

Furthermore, even assuming his reports as to a continuity of 
symptomatology since service are credible, medical evidence 
is still ultimately required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . " See, e.g., McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom.  McManaway 
v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  In this instance, the Board notes that such 
medical evidence is not of record.  In fact, as noted, a VA 
examiner specifically found no relationship between the 
veteran's current eczema and seborrheic keratosis, and his 
service.  The Board finds the opinion of a competent health 
care provider to be the most probative evidence of record as 
to the etiology of his skin disabilities.

In sum, the preponderance of the credible lay and medical 
evidence demonstrates that the veteran's eczema and 
seborrheic keratosis are not etiologically related to his 
military service.  Service connection for eczema of the hands 
and seborrheic keratosis of the arms and back is therefore 
denied.

Left ankle condition 

The veteran also contends that he incurred a left ankle 
condition while serving on active duty.  In this regard, the 
Board notes that the veteran's SMRs indicate that he suffered 
an acute left ankle injury while running and was diagnosed 
with a mild sprain in April 1975.  These records are negative 
for any subsequent complaints, and he denied any history of 
swollen or painful joints in December 1977.  Physical 
examination of the lower extremities at that time was normal.  

The first post-service medical evidence dealing with the left 
ankle is a June 1987 clinical note indicated that the veteran 
was experiencing less tenderness and swelling in the left 
ankle.  No history or diagnosis was noted.  Clinical records 
from this same physician reveal that he was then wearing a 
back brace following lumbar myelography.

A report of a subsequent October 1993 private examination 
revealed no radiographic evidence of fracture, soft tissue 
swelling or calcification of the left ankle.  The examiner 
also determined that there was no irregularity of the boney 
architecture that would be indicative of a specific boney 
dyscrasia.  The examiner ultimately concluded that the ankle 
had normal boney alignment.

In July 2005, the veteran underwent a VA examination with 
respect to his chronic venous insufficiency of the left leg, 
a disability for which service connection has been separately 
established.  The report of this examination is negative for 
any findings of musculoskeletal disability of the left ankle.  
Subsequent VA outpatient treatment records are negative for 
any complaints or findings of a left ankle disability.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability). 

In this case, the only evidence of a left ankle disability 
consists of the veteran's own statements and those of his 
representative.  It is now well settled, however, that lay 
persons without medical training, such as the veteran and his 
representative, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call 
for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Although the veteran 
may be competent to report experiencing symptoms in his left 
ankle, he is not competent to attribute his continuous 
symptomatology to a specific medical diagnosis.  See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  Medical 
evidence diagnosing a specific disability of the left ankle 
is not of record.

Furthermore, although the veteran currently reports having 
pain and other symptoms in his left ankle, his service 
medical records reveal no further complaints or treatment 
following the mild sprain in 1975, and he specifically denied 
any swollen or painful joints on examination in December 
1977.  Also, upon receiving treatment for left ankle 
complaints in 1987, no reference to any in-service injury was 
noted.  As such, the Board finds the current reports of a 
continuity of symptomatology since service to not be 
credible.

In summary, as there is no medical evidence of a current 
disability, and no credible lay or medical evidence of a 
continuity of symptomatology, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left ankle disorder.


ORDER

Entitlement to service connection for a skin condition, 
claimed as secondary to herbicide exposure is denied.

Entitlement to service connection for a left ankle disability 
is denied.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) as well.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R.
§ 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 
38 C.F.R. § 3.304(f) (2007).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD by a private examiner in 
February 2005, later confirmed in an August 2007 VA 
outpatient record.  The veteran provided descriptions to the 
RO regarding various in-service stressors, to include 
witnessing a Buddhist Monk set himself on fire and being 
involved in a Jeep accident.  It appears that the RO did not 
attempt to verify all of the stressors because it was 
determined that the information provided by the veteran was 
insufficient to submit to the U. S. Army and Joint Services 
Record Research Center (JSRRC), formerly the U. S. Armed 
Services Center for Unit Records Research (CURR) for 
verification.  

However, during his personal hearing, the veteran reported 
that he was assigned to the 716th MP Battalion, B Company in 
Saigon.  The veteran also reports that between May and June 
of 1971, he responded to an assistance call to a bar where a 
" a couple pounds of C4 went off and it blew all the plate 
glass windows out and there were casualties inside."  The 
veteran has indicated that a number of Vietnamese Nationals 
as well as American military service members died as a result 
of this incident, though he could not identify which branch.  
The Board notes that personnel records associated with the 
claims file reflect that the veteran was assigned to the 
716th MP Battalion, B Company and that he served as a 
military policeman during this specified period.  As the 
veteran has provided a date and location of this stressor, 
and his personnel records contain detail as to his battalion 
and company at that time, the Board concludes that an attempt 
must be made by JSRRC to locate corroborative evidence of the 
veteran's claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  Allow the veteran to provide any 
additional details as to the reported in- 
service stressful incidents, such as 
dates, places, unit of assignment at the 
time of the events, description of events, 
and if appropriate, names and any other 
identifying information concerning any of 
the individuals involved in the events.  
The veteran is to be informed that this 
information is vitally necessary to obtain 
support of evidence of the stressful event 
or events and that failure to respond or 
provide an incomplete response may result 
in denial of the claim.

2.  Review the veteran's claims file and 
prepare a summary of the claimed stressor 
regarding the explosion at the bar, as 
well as any additional stressors for which 
the veteran provides sufficient detail.  
The summary and all associated documents, 
to include the veteran's service personnel 
records and stressor statements, should be 
sent to the JSRRC, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.  
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors 
including, but not limited to, morning 
reports, lessons learned, or other 
documentation relevant to the veteran's 
unit in Vietnam for the time periods 
specified.

3.  If and only if the stressor(s) have 
been corroborated, schedule the veteran 
for an examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  Furnish the examiner 
with a complete and accurate account of 
the stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors caused the current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM- IV.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of this REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of the 
claims file was made.

4.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


